DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Response to Amendment / Arguments
The response and amendments, filed 07/05/2022, has been entered. Claims 1-4, 6-11, 13-18, and 20-24 are pending upon entry of this Amendment. Applicant’s arguments regarding the prior art of record and the limitation of “the second angle being different from the first angle, and at least one of the first and second angles being” have been fully considered but are moot as amendments necessitate new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-15, 18, 22, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 4527420 A, “Foote”) in view of                                           “Yamakage” (US 20090229250 A1, “Yamakage”).

Regarding independent claim 1,

 Foote in figs.1-3 discloses a fluid sensor assembly (10), comprising: a body (with wall18) including a fluid passage (20); a first sensor (12/50) connected to the body (18) and directed toward the fluid passage (20); and a second sensor (14/16/54/56) connected to the body (18) and directed toward the fluid passage (20); wherein the fluid passage(20) includes a longitudinal axis (longitudinal axis of fluid passage 20), the first sensor (e.g. 12) being disposed at a first angle (e.g., 90o as shown in fig.1) relative to the longitudinal axis, the second sensor(e.g. 16) being disposed at a second angle (second angle that in figure can be 90o) relative to the longitudinal axis, wherein at least one of the first sensor(12/50) and the second sensor(14/16/54/56) is configured to transmit a signal into the fluid passage (e.g. Signals in area 24), and wherein at least one of the first sensor and the second sensor (e.g.,14/54/56) is configured to receive at least a deflected version of the signal (deflected shown by angles Θ1 or Θ2). 
Foote fails to disclose the second angle being different from the first angle, and at least one of the first and second angles being
Yamakage in Fig. 8 teaches a first sensor (e.g., 26 or 70) connected to the body (20) and directed toward the fluid passage (21); and a second sensor (e.g., 71a) connected to the body (20) and directed toward the fluid passage (21); wherein the fluid passage(21) includes a longitudinal axis (longitudinal axis of fluid passage 21), the first sensor (e.g. 26 or 70) being disposed at a first angle (e.g., 90o as shown in fig.8) relative to the longitudinal axis, the second sensor (e.g. 71a) being disposed at a second angle (e.g., 20o-¶0098) relative to the longitudinal axis, the second angle (e.g.,20o) being different from the first angle (e.g., 90o), and at least one of the first and second angles being
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Foote’s second angle being different from the first angle, and at least one of the first and second angles being oblique relative to the longitudinal axis as taught by Yamakage. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 2, which depends on claim 1,

Foote further discloses the signal includes an ultrasonic signal (at least Abstract and C.1 L.65).
Regarding claim 3, which depends on claim 2, 

Foote further discloses the ultrasonic signal includes a pulse (e.g., C.1 L.65).
Regarding claim 4, which depends on claim 1,

 Foote further discloses the first sensor (12/50) includes a focused transmitting transducer (C.2 L.24-26, a particulate 22 in the primary area 24 of the focused pulse will reflect some of the energy back to the transducer 12 or 50) and the second sensor (e.g., 14 or 16/54/56) includes a non-focused receiving transducer (to receive deflected signals shown by angles Θ1 or Θ2).
Regarding claim 14, which depends on claim 1,

 Foote further discloses comprising a third sensor (16) configured to receive the deflected version of the signal (deflected shown by angle Θ2).
Regarding claim 15, which depends on claim 14,

Foote further discloses the third sensor (56) is substantially coaxial with the second sensor (55 and 56 are coaxial, 14 and 16 have same axis in their traverse plane).
Regarding independent claim 18, 

Foote in figs.1-3 discloses a method of sensing particles in a fluid, the method comprising; transmitting, via the first sensor(12/50), a signal (C.1 L.65 in area 24) into the fluid passage (20) at a first angle relative to [a] longitudinal axis (e.g. 12 is in 90 degree from longitudinal axis of 20); receiving, via the second sensor (e.g.,14/54), a deflected version (deflected signal shown by angle Θ1) of the signal that has deflected or scattered after encountering a debris particle (22) and passed to the second sensor (16) along a second angle relative to the longitudinal axis (90 degree), and detecting the debris particle (22) based on the deflected version of the signal (shown by angle Θ1).
Foote fails to disclose sensing particles in a fluid within a fluid sensor assembly, the fluid sensor assembly including a housing defining a fluid passage, a first sensor connected to the housing and directed toward the fluid passage, and a second sensor connected to the housing and directed toward the fluid passage, the second angle being different than the first angle.
Yamakage in Fig.8 teaches sensing particles (PM) in a fluid within a fluid sensor assembly (11/20), the fluid sensor assembly(11/20) including a housing (20) defining a fluid passage (21), a first sensor (71a) connected to the housing (20) and directed toward the fluid passage (21), and a second sensor (e.g., 71) connected to the housing (20) and directed toward the fluid passage (21), the second angle (90 degree as shown in the figure) being different than the first angle (e.g. 20 degree-¶0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Foote’s sensing particles in a fluid within a fluid sensor assembly including a housing defining a fluid passage as taught by Yamakage. One of ordinary skill in the art would know the sensor assemblies include housing to protect the detecting components from external impacts to eliminate any source of errors.
Also,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose Foote’s second angle being different from the first angle, and at least one of the first and second angles being oblique relative to the longitudinal axis as taught by Yamakage. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 22, which depends on claim 18,

Foote in C.3 L.52-53 further discloses: It is also possible to use the transmitting transducer as a receiving transducer.
Therefore:
Foote teaches transmitting, via the second sensor (14/54 that can be transmitter besides a receiver), a second signal into the fluid passage (20); and receiving, via the first sensor (12/50- that can be receiver besides a transmitter), a deflected version of the second signal deflected shown by angles Θ1 or Θ2) that has deflected or scattered after encountering a second debris particle (22).
Regarding claim 24, which depends on claim 1,

Foote discloses the first sensor (12) is configured to direct an interrogation pulse toward a target zone within the fluid passage (20); and the second sensor (16) is configured to receive at least a deflected version of the signal (deflected shown by angles Θ1 or Θ2). 
Foote fails to disclose the second sensor being located closer to the target zone than the first sensor.
Yamakage teaches the second sensor (70) being located closer to the target zone (21) than the first sensor (71a- obviously 70a for being an inclined path is more than 70 makes 71 closer to 21 comparing 71a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose one of Foote’s sensors being located closer to the target zone than the other sensor as taught by Yamakage. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles in different positions and enhance the versatility.
Claims  6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Foote  in view of Yamakage and (US 5369998 A, “Sowerby”).

Regarding claim 6, which depends on claim 1,

 Foote fails to disclose the oblique angle is between 40 degrees and 50 degrees.
Sowerby in C.7 L.40-50 teaches the oblique angle is between 40 degrees and 50 degrees (45 degree).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first sensor of Foote at an oblique angle as taught by Sowerby. One of ordinary skill in the art would know it improves the coverage and control of signals in 3D so that signals can be deflected by particles.
Regarding claim 7, which depends on claim 1,

 Foote fails to disclose the oblique angle is between 44 and 46 degrees.
Sowerby in C.7 L.40-50 teaches the oblique angle is between 44 degrees and 46 degrees (45 degree).
The reasons for combining and motivation are the same as recited in the rejection of claim 6.

Regarding claim 9, which depends on claim 1,

Foote fails to disclose the first sensor is disposed at a first oblique angle relative to a longitudinal axis of the fluid passage and is disposed at a second oblique angle relative to a transverse axis of the body.
Sowerby teaches the first sensor (4) is disposed at a first oblique angle (Θ) relative to a longitudinal axis of the fluid passage (3) and is disposed at a second oblique angle relative to a transverse axis of the body (the second angle relative to transverse axis would be (90- Θ).
The reasons for combining and motivation are the same as recited in the rejection of claims 6 and 7.
Regarding claim 10, which depends on claim 9,

 Foote fails to disclose the second sensor is aligned with the transverse axis of the body.
Sowerby teaches the second sensor (5) is aligned with the transverse axis (perpendicular to longitude axis of pipe) of the body (body of pipe 3).
The reasons for combining and motivation are the same as recited in the rejection of claims 6, 7, and 9.
Regarding claim 11, which depends on claim 10,

 Foote further discloses the first sensor (12/50) includes a focused (area 24) transmitting transducer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yamakage and (US 9797851 B2, “Zhe”).
Regarding claim 8, which depends on claim 1,

Foote fails to disclose a coil disposed at least partially around the fluid passage, the coil including a longitudinal axis parallel to a longitudinal axis of the fluid passage.
Zhe in figs.4-5 teaches a coil (126) disposed at least partially around the fluid passage (112), the coil (126) including a longitudinal axis parallel to a longitudinal axis of the fluid passage (channel 112 and coil 126 have same axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhe’s coil around Foot’s fluid passage. One of ordinary skill in the art would know it improves the detection of ferrous particles: C.6 L.58-63.
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yamakage and Han (US 6401538 B1, “Han”).
Regarding claim 13, which depends on claim 1,

Foote fails to disclose a third sensor and a fourth sensor, wherein the third sensor is configured to transmit a second signal into the fluid passage and the fourth sensor is configured to receive at least one of a deflected versions of the second signal and the deflected version of the signal.
Han in Fig.1 teaches a third sensor (18) and a fourth sensor (19), wherein the third sensor (18) is configured to transmit a second signal into the fluid passage (11) and the fourth sensor (19) is configured to receive at least one of a deflected version of the second signal and the deflected version of the signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use HAN’s third and fourth sensors for sensor assembly of Foote.  One of ordinary skill in the art would have been motivated to make this modification in order to increase the signals and the region exposed to the signals and therefore improve the capability of the sensor assembly.
Regarding claim 17, which depends on claim 1,

 Foote fails to disclose the first sensor and the second sensor are disposed in a V-shaped configuration.
Han in fig.1 teaches the first sensor (12) and the second sensor (14) are disposed in a V-shaped configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use HAN’s V shape for sensor assembly of Foote.  One of ordinary skill in the art would have been motivated to make this modification in order to e improve the capability of the sensor assembly depends on applicable conditions.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yamakage and Nissen (US 20130160549 A1, “Nissen”).

Regarding claim 16, which depends on claim 1,

Foote fails to disclose a fluid conduit connected to an inlet of the body, the fluid conduit including a vertical portion, a bent portion, and an outlet disposed at an oblique angle relative to a longitudinal axis of the fluid passage.
Nissen in fig.2 teaches a fluid conduit (106) connected to an inlet (inlet part of pipe with port104a which is outlet of conduit) of the body (the pipe with port 104a shown on figure 2), the fluid conduit (106), a bent portion (bent portion of 106), and an outlet (outlet portion of 106 that in inlet to body that is pipe shown with port 104a) disposed at an oblique angle relative to a longitudinal axis of the fluid passage (longitudinal axis pipe with port of 104a).
Examiner notes that the fluid conduit of Nissen can be extend vertically and still Nissen’s fluid sensor assembly has same functionality. In other words, although Nissen‘s fluid conduit is not disclosed in a vertical direction, this limitation is not a structure limitation, and rather an intended use and user can use Nissen’s sensor assembly vertically without having any impact on any of capabilities of the system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nissen’s fluid conduit assembly and configuration for Foot’s system. One of ordinary skill in the art would know it improve the function and applicability of the apparatus for different configurations.
Claims 20-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote in view of Yamakage, and Zhe.

Regarding claim 20, which depends on claim 18,

 Foote fails to disclose sensing the debris particle via an inductive sensor connected to the housing.
Zhe in figs.4-5 teaches the debris particle via an inductive sensor (124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Zhe’s inductive sensor and connect it to Foote’s housing. One of ordinary skill in the art would have been motivated to make this modification in order to improve detection for ferrous particles (Zhe: C.6 L.58-63).

Regarding claim 21, which depends on claim 18,

Foote (in C.3 L.10-16, and L.27-28) discloses signal processing methods to information from the first sensor (12/50), information from the second sensor (14/54), to determine a size of the debris particle (22) and whether the debris particle includes metal (C.3 L.10-16, and L.27-28 scattering amount to determine size and article is metal or non-metal.)
Zhe teaches providing an inductive sensor (124); signal processing methods to information from the inductive sensor (124) to determine a size of the debris particle and whether the debris particle includes metal (C.6 L.58-63 using inductive sensor for ferrous particles).
Therefore, combination of Foote and Zhe teaches  it is obvious: providing an inductive sensor; and applying, via the ECU, signal processing methods to information from the first sensor, information from the second sensor, and information from the inductive sensor to determine a size of the debris particle and whether the debris particle includes metal.
Foote and Zhe fail to disclose providing an electronic control unit (ECU), however, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III (“Automating A Manual Activity”).
Regarding claim 23, which depends on claim 18,

Foote further discloses transmitting, via the first sensor (12), a second signal (next pulse) into the fluid passage (20); and receiving, via the second sensor (e.g.14), a deflected version of the second signal that has deflected or scattered after encountering the debris particle (22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856